Citation Nr: 1725773	
Decision Date: 07/06/17    Archive Date: 07/18/17

DOCKET NO.  09-24 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a cervical spine disability, to include as secondary to service-connected residuals of left elbow gunshot.


REPRESENTATION

Veteran represented by:	Michael J. Mooney, Attorney


ATTORNEY FOR THE BOARD

A. Hemphill, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the Marine Corps from November 1966 to May 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied the Veteran's petition to reopen his claim for entitlement to service connection for a cervical spine disability.  The appeal has been transferred to the RO in Cleveland, Ohio, which has jurisdiction.

This case has previously been before the Board.  In May 2013, the Board granted the petition to reconsider the claim and remanded it for further development.  In July 2015, the Board found that there was not substantial compliance with the previous remand and again remanded the matter.  The appeal has been returned to the Board for adjudication.


FINDING OF FACT

A cervical spine disability was not manifest in service, arthritis of the neck was not manifest to a compensable degree within one year of separation from active duty and a cervical spine disability was not caused by or made worse by a service-connected disability.


CONCLUSION OF LAW

A cervical spine disability was not incurred in or aggravated by service, arthritis may not be presumed to have been incurred therein nor was a cervical spine disability caused or aggravated by a service-connected disability.  38 U.S.C.A. 	 §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application or the completeness of the application.  By correspondence dated in December 2007 and June 2013, VA advised the Veteran of the information and evidence needed to substantiate the claim.  The letters provided notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  The Veteran was also provided information regarding the assignment of disability ratings and effective dates.

VA has also satisfied its duty to assist.  The claims folder contains service treatment records, VA medical records, VA examinations, and identified private medical records.  No additional pertinent records are shown to be available, and the Veteran does not argue otherwise.

Further, as directed by the July 2015 Board remand, updated VA treatment records were obtained and the Veteran was afforded an additional VA examination in June 2016.  The Board finds that this additional examination report and opinion are adequate upon which to adjudicate this appeal.  Therefore, the AOJ has substantially complied with the Board's July2015 remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  See also D'Aries v. Peake, 22 Vet. App. 97 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. 38 C.F.R. § 3.159 (c).


Merits of the Service Connection Claim

The Veteran contends that his cervical spine disability is caused by an in-service injury described as a light canister striking him in his head.  Alternatively, he contends that his cervical spine disability may be secondary to his service-connected left elbow gunshot wound.

Service connection may be established for disability resulting from personal injury sustained or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303 (d).  Certain chronic diseases, such as arthritis, may be service connected if incurred or aggravated by service, or if manifested to a degree of 10 percent disabling or more within one year after separation from active duty. 	 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Secondary service connection may be established for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. 	 § 3.310 (a).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 	 38 C.F.R. § 3.310 (b).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc); see also 38 C.F.R. § 3.310 (b).  Section 3.310 was amended effective October 10, 2006, this claim was filed after the amendment (in November 2007), and as such the current version of 38 C.F.R. § 3.310 is applicable to the claim on appeal.

The Veteran has a current diagnosis of cervical degenerative disc disease and a reported in-service combat injury; therefore, the first and second elements of service connection are met.  As such, the Board must determine whether there is a nexus between the two. 

The Board notes that Veteran separated from active duty in 1969.  Complaints of cervical problems, however, are not objectively shown in the record until approximately 1983, about 14 years after separation from active duty.  Arthritis is also not clinically shown to have been compensably disabling within a year from separation from active duty.

After reviewing the entire record, the Board finds against the claims for entitlement to service connection for a cervical spine disability.  Service treatment records show that the Veteran was hospitalized for a left elbow gunshot wound in November 1967.  At that time, he complained of stiffness and pain of the left elbow.  Cervical spine complaints were not documented at that time.  In January 1969, the Veteran was readmitted to the hospital with complaints of numbness, dysesthesia and paresthesia of the left hand.  There was sensory loss to pin prick over the C5-C6 nerve distribution on the left.  Initial admission examination of the head and neck was normal and X-rays of the neck were also normal.  Service treatment records are devoid of any cervical spine complaints, treatment and/or diagnoses.  

The post-service treatment records show that during a June 1974 neurological examination, the Veteran did not mention the in-service neck injury; however, the Veteran reported a January 1974 post-service motor vehicle accident.  A 1979 cervical spine X-ray revealed a slight loss of curvature of the cervical spine.  The vertebral bodies were of normal height and the interspaces were well maintained.  

During a March 1983 vocational evaluation, the Veteran complained of neck pain with some radiation down the left upper extremity, which was attributed to nerve injury.  A February 1988 VA examination of the left shoulder noted the Veteran's in-service neck trauma; however, no complaint of a neck condition was noted.  

During an April 1990 rehabilitation consultation, the Veteran had moderate pain in his cervical spine.  C.H., M.D. noted that the Veteran had symptoms from cervical spondylosis that was "probably aggravated by heavy physical work."  EMG results showed sensory symptoms were on an irritative basis.  Two days later, the Veteran was examined at a back treatment center.  The April 1990 private back examination showed that the Veteran complained of pain in the upper back, left shoulder and left side of the neck.  The Veteran related the pain to a work injury that occurred two months prior to this examination.  During this examination, cervical X-rays revealed some disc narrowing at C5/C6 with some spondylitic changes.  The injury was believed to be a strain injury and there was no associated trauma to suggest aggravation of any pre-existing arthritis.  A September 1990 note from C.H., M.D. indicates that the Veteran requested a note for work concerning his disabilities; however, C.H., M.D. did not believe that the Veteran's cervical problems were related to the ulnar nerve disability.

In early December 2005, the Veteran received medical treatment the day after he was involved in a motor vehicle accident.  During the visit, the Veteran reported that he was rear-ended and he complained of pain at the back of his neck and upper trapezius area.  The Veteran also reported a history of prior neck problems.  The diagnosis was cervical and trapezius hyperextension strain.  The Veteran was treated again in late December 2005 and the physician indicated that the Veteran had resolving neck pain.  

A June 2009 VA examination notes a diagnosis of degenerative disc disease in the cervical spine with radiculopathy.  It also notes that a November 2002 cervical MRI showed central disc herniation at C4/C5, and lateral process stenosis at C6/C7.

The Veteran underwent a VA examination in July 2013.  The examiner thoroughly reviewed the record, to include the Veteran's contentions regarding his in-service injury and the current cervical spine disability, and opined that the cervical spine degenerative disc disease, osteoarthritis and cervical radiculopathy were not caused by or attributed to "an alleged illumination canister striking his neck" while in service.  The examiner determined that the cervical pathology is attributed to the anatomic and physiologic changes associated with the process of aging and intervening motor vehicle accident.  However, as the VA examiner did not address whether the Veteran's cervical spine disability was caused or worsened by a service-connected disability as directed by the May 2013 remand, and as the VA examiner did not appear to assume that the Veteran's report of an in-service neck injury was credible, the Board found that another VA examination was warranted.

The Veteran was afforded another VA examination in June 2016.  Upon examination of the record and the Veteran, the June 2016 VA examiner opined that the Veteran's cervical degenerative joint disease and degenerative disc disease are less likely than not incurred in or caused by service, to include the in-service injury to the neck (being hit by a canister) since the in-service injury is not a mechanism consistent with the later development of cervical degenerative disc disease or degenerative joint disease.  The examiner noted that the Veteran's several post-service injuries to the neck, his post-service occupation doing heavy labor for highway maintenance, the repetitive use of the neck, and his advanced age were more likely than not the cause of the Veteran's development of cervical degenerative joint disease in 1988 and his cervical degenerative disc disease in 1991.  The examiner noted that the Veteran's neck X-rays were normal upon discharge from the hospital in February 1969.

The June 2016 VA examiner also opined that the cervical spine disability was not permanently aggravated beyond the normal disease progression by the service-connected gunshot wound to the left elbow, left ulnar nerve disability, left shoulder arthritis, left shoulder rotator cuff tear and arthritis, or carpal tunnel syndrome of the left wrist.  The examiner determined that the evidence did not show any permanent aggravation or worsening of the Veteran's neck condition other than natural progression. 

To the extent that the Veteran asserts that his cervical spine disability is a result of service and/or his service connected disabilities, he has not identified or produced acceptable evidence, medical or otherwise, that would tend to show that his current disability is related to service or his service connected disabilities.  The June 2016 VA examiner opined that the cervical spine disability is not related to service and/or any service connected disabilities.  Rather, the June 2016 VA examiner found that the Veteran's cervical spine disability was consistent with post-service injuries, to include the April 1990 work injury and December 2005 motor vehicle accident; heavy construction employment; the repetitive neck use; and his advanced age.

The VA June 2016 medical opinion is persuasive and warrants being assigned greater probative weight than the lay statements of record.  The opinion was rendered by a medical professional with the expertise to opine on the matter at issue.  In addition, the VA examiner addressed the Veteran's contentions and based the opinions following a review of the claims folder as well as a complete physical examination.  The opinion is well reasoned and is afforded greater probative weight than the assertions of the Veteran's lay assertions.  To the extent that the Veteran contends that his current disability is related to his in-service injury, the Board notes that as a layperson the Veteran is competent to report his symptoms, and the circumstances surrounding such.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Lay persons, however, are not competent to render an etiology opinion on complex medical questions such as presented here, i.e. the etiology of his current cervical spine disability.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

In sum, the most probative evidence of record preponderates against finding that the Veteran's cervical spine disability is related to service or a service-connected disability.  As there is not an approximate balance of positive and negative evidence regarding the merits of the claims that would give rise to a reasonable doubt in favor of the appellant, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for a cervical spine disability, to include as secondary to service-connected residuals of left elbow gunshot, is denied.



____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


